United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3045
                                    ___________

Domach Reath,                            *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * District of South Dakota.
                                         *
Douglas Weber, Warden, et al.,           *      [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: February 17, 2011
                                 Filed: February 24, 2011
                                  ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       South Dakota inmate Domach Reath appeals the district court’s1 grant of
summary judgment dismissing his 42 U.S.C. § 1983 Eighth Amendment claim that he
contracted tuberculosis after prison officials housed him with an infected inmate.
After careful de novo review, we agree with the district court that Reath failed to make
a sufficient showing that defendants were deliberately indifferent to the need to
adequately protect Reath’s health and safety. See Butler v. Fletcher, 465 F.3d 340,


      1
        The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota, adopting the report and recommendations of the Honorable
John E. Simko, United States Magistrate Judge for the District of South Dakota.
344-45 (8th Cir. 2006) (applying deliberate indifference standard to such claims).
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                       -2-